Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Pursuant to the preliminary amendment dated 2/28/2020, claims 1-3, 5-7, 10 and 11 are amended. No claims are newly added or canceled.
Claims 1-11 are pending in the instant application and are examined on the merits herein.
	Priority
This application is a National Stage Application of PCT/JP 2017/031433, filed on 8/31/2017.  The instant application claims foreign priority to JP 2016-169709 filed on 8/31/2016. Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in the instant application on 2/28/2020. 
Information Disclosure Statement
The information disclosure statements (IDS) dated 4/3/2020, 2/16/2021, 3/24/2021, 4/23/2021 and 5/20/2021 comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609, except where noted.  Accordingly, the IDS documents have been placed in the application file and the information therein has been considered as to the merits.
Claim Rejections - 35 USC § 112—Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-7 are rejected under 35 U.S.C. 112(b), as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  Base claim 1 is directed towards making an acidic xylooligosaccharide, however, the final step in the claimed method is adjustment of pH at or above 11. At such an alkaline pH there exists no acidic moiety on said xylooligosaccharide, hence the claimed method does not recite the essential steps to actually make what is being claimed.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention. 
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kokubo et al. (JP 2003-221339 A, IDS).
Kokubo et al. discloses an acidic xylooligosaccharide, labeled UX5, having no acetyl groups and having a degree of polymerization of 4.8. (¶0028)
Accordingly, the instant claims are anticipated by the cited prior art.

Claims 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishihara et al. (Mokuzaki Gakkaishi, 1996, IDS).
Ishihara et al. discloses an acidic xylooligosaccharide, having no acetyl groups and having a degree of polymerization from 1-4. (Table 6)
Accordingly, the instant claims are anticipated by the cited prior art.

Claims 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ohbuchi et al. (Biosci. Biotech. Biochem., 2014, IDS).
Ohbuchi et al. discloses an acidic xylooligosaccharide, derived from hardwood Kraft pulp, having a degree of polymerization from 2-8, wherein it is further disclosed that Kraft pulping eliminates acetyl groups. (Figure 3 and p. 2075, Col. 1)
Accordingly, the instant claims are anticipated by the cited prior art.

	
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kabel et al. (Carb. Poly., 2002, IDS).
Kabel et al. discloses a process for isolating acidic xylooligosaccharides, using woody plant material (e.g. eucalyptus wood chips), wherein said material is subjected to 4M potassium hydroxide treatment, followed by enzymatic degradation. (Sec. 2.2 and 2.3) Kabel et al. also discloses that the woody plant material can be depolymerized via hydrothermal treatment at 150-160 °C. (Sec. 2.4) Kabel et al. additionally discloses that the xylooligosaccharides may be isolated by freeze-drying, which one of ordinary skill in the art would readily recognize as a powdering process and that the solutions of xylooligosaccharides can be separated and purified using techniques such as size-exclusion chromatography or anion-exchange chromatography. (Sec. 2.2, 2.9 and 2.10)
It is acknowledged that Kabel does not disclose a process having the steps in the order, as instantly claimed. However, it has been held that merely reversing the order of steps in a multi-step process is not a patentable modification absent unexpected or unobvious results.  See MPEP § 2144.04.  Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959); In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930); Cohn v. Comr. Patents, 251 F. Supp. 437, 148 USPQ 486 (D.C. 1966).  Therefore, absent a showing of unexpected results, it is prima facie obvious to change the order of performing method steps in methods which result in the production of similar compounds. (See MPEP § 2144.04, IV(C)) Therefore, it would be obvious to one of ordinary skill in the art to change the order of degradation/ depolymerization followed by alkaline treatment, to arrive at the instantly claimed method of producing xylooligosaccharides. Moreover, it would also be obvious that the 
Accordingly, the instant claims are prima facie obvious over the teachings of the prior art. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kokubo et al. (JP 2003-221339 A, IDS) or Ishihara et al. (Mokuzaki Gakkaishi, 1996, IDS) or Ohbuchi et al. (Biosci. Biotech. Biochem., 2014, IDS), in view of Cullis-Hill et al. (WO 2002/041901, IDS).
The disclosure of Kokobo or Ishihara or Ohbuchi, is referenced as discussed above, the prior art does not teach converting acidic xylooligosaccharides into pentosan polysulfate.
	Cullis-Hill et al., incorporating by reference US 5,668,116, discloses that it is routine in the art to prepare pentosan polysulfate using xylooligosaccharides derived from xylan, as a starting material. Hence, it would have been obvious to one of ordinary skill in the art as of the effective filing date, that any xylooligosaccharide, including those of Kokobo or Ishihara or Ohbuchi, could be employed as a functional equivalent starting material to prepare pentosan polysulfate.
Accordingly, the instant claims are prima facie obvious over the teachings of the prior art. 

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  


Claims 1-11 of the instant application are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-14 of copending application US 16/643265.  Although the conflicting claims are not identical, they are not patentably distinct from each other because:  The method of ‘265 is directed to a method of producing pentosan polysulfate, wherein the process steps overlap with that of the instant claims such that an acidic xylooligosaccharide is made as an intermediate, in the process of ‘265, which given the nature of the instant claims claiming pentosan polysulfate as a desired product results in the instant claims and ‘265 being obvious variants of one another.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE R MILLER whose telephone number is (571) 272-6146.  The examiner can normally be reached on M-F 7:00 AM – 3:30 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/DALE R MILLER/           Primary Examiner, Art Unit 1623